Exhibit 10.2
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
January 7, 2009, between CVG CS LLC (the “New Guarantor”), an indirect
Subsidiary of Commercial Vehicle Group, Inc., a Delaware corporation (the
“Company”), the subsidiaries of the Company listed on the signature pages hereto
(together with the New Guarantor, the “Subsidiary Guarantors”) and U.S. Bank
National Association, as trustee (the “Trustee”).
WITNESSETH:
     WHEREAS, the Company and the subsidiaries of the Company listed on the
signature pages thereof have each heretofore executed and delivered to the
Trustee an Indenture (as supplemented or amended from time to time, the
“Indenture”), dated as of July 6, 2005, providing for the issuance by the
Company of its 8% Senior Notes due 2013 (the “Securities”); and
     WHEREAS, Section 4.12 of the Indenture provides that under certain
circumstances the Company is required to cause the New Guarantor to execute and
deliver to the Trustee for the benefit of the Holders a supplemental agreement
pursuant to which the New Guarantor shall unconditionally guarantee all of the
Company’s obligations under the Securities pursuant to a Guarantee on the terms
and conditions set forth herein.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor covenants and agrees for the equal and ratable benefit of the Holders
of the Securities as follows:
     (1) CAPITALIZED TERMS. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     (2) AGREEMENT TO GUARANTEE. The New Guarantor hereby agrees, jointly and
severally with all other Subsidiary Guarantors, to unconditionally guarantee the
Company’s obligations under the Securities on the terms and subject to the
conditions set forth in Article 10 of the Indenture and to be bound by all other
applicable provisions of the Indenture.
     (3) RATIFICATION OF SUPPLEMENTAL INDENTURE; SUPPLEMENTAL INDENTURE PART OF
INDENTURE. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every holder of the Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.
     (4) NO RECOURSE AGAINST OTHERS. No director, officer, employee,
incorporator or stockholder of the New Guarantor, as such, shall have any
liability for any obligations of the Company under the Securities or the
Indenture or any Subsidiary Guarantor under its Subsidiary Guarantee, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. By accepting a
Security, each Securityholder shall waive and release all such liability. The
waiver and release shall be part of the consideration for issuance of the
Subsidiary Guarantee.

 



--------------------------------------------------------------------------------



 



     (5) EFFECTIVENESS. This Supplemental Indenture shall be effective upon
execution by the parties hereto.
     (6) RECITALS. The recitals contained herein shall be taken as the
statements of the Company and the Subsidiary Guarantors.
     (7) NEW YORK LAW TO GOVERN. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.
     (8) COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     (9) EFFECT OF HEADINGS. The Section headings herein are for convenience
only and shall not affect the construction hereof.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to
be duly executed as of the date first written above.

                  CVG CS LLC    
 
           
 
  By:        /s/ Chad M. Utrup
 
Name: Chad M. Utrup    
 
      Title: Chief Financial Officer    
 
                COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:         /s/ Chad M. Utrup
 
Name: Chad M. Utrup    
 
      Title: Chief Financial Officer    
 
                CABARRUS PLASTICS, INC.         TRIM SYSTEMS, INC.         TRIM
SYSTEMS OPERATING CORP.         NATIONAL SEATING COMPANY         CVS HOLDINGS,
INC.         SPRAGUE DEVICES, INC.         CVG MANAGEMENT CORPORATION        
CVG LOGISTICS LLC         MAYFLOWER VEHICLE SYSTEMS, LLC         MONONA
CORPORATION         MONONA WIRE CORPORATION         MONONA (MEXICO) HOLDINGS LLC
        CVG EUROPEAN HOLDINGS, LLC         CVG OREGON, LLC    
 
           
 
  By:         /s/ Chad M. Utrup
 
Name: Chad M. Utrup    
 
      Title: Chief Financial Officer    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:         /s/ Richard Prokosch
 
Name: Richard Prokosch    
 
      Title: Vice President    

[Supplemental Indenture_CVG CS LLC]

 